—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (DiBlasi, J.), entered April 13, 1999, which, upon an order of the same court, dated April 2, 1999, granting the defendant’s motion for summary judgment, dismissed the complaint. The plaintiff’s notice of appeal from the order is deemed to be a notice of appeal from the judgment (see, CPLR 5512 [a]).
Ordered that the judgment is affirmed, with costs.
It is undisputed that the plaintiff was required to serve a notice of claim as a condition precedent to the present action (see, General Municipal Law § 50-e [1] [b]; Coleman v Westchester St. Transp. Co., 57 NY2d 734; Singer v Liberty Lines, 183 AD2d *292820). We reject the plaintiffs contention that her no-fault application and various correspondence served upon the defendant’s claim administrator constituted a sufficient notice of claim within the meaning of General Municipal Law § 50-e (see, Zydyk v New York City Tr. Auth., 151 AD2d 745; cf., Losada v Liberty Lines Tr., 155 AD2d 337; Tacinelli v Liberty Lines, 123 AD2d 756).
The plaintiffs remaining contentions are without merit. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.